DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 404 in Fig. 4; 604 and 626 in Fig 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because “the verification node” should be “a verification node”. Correction is required. 
The disclosure is objected to because of the following informalities:
In paragraph [005], line 4, “Rhe” should read “The”
In paragraph [00109], line 6, “biding” should read “binding”
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 2, “the verification node” should read “a verification node” when it is mentioned for the first time.
In claim 5, line 2, “a verification node” should read “the verification node” when it is mentioned for the second time.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 and 14 recite the statement "producing, based on the executed smart contract, an output command to access the device for the device to validate, decrypt, and execute". The statement uses dependent or relative clauses and one of ordinary skill in the art would not necessarily know what phrase “the output command” is referring to. It is not clear if “the output command” is referring to "to access the device" only, or  “the output command” is “for the device to validate, decrypt, and execute”.  For purposes of further examination, this statement will be interpreted as “producing, based on the executed smart contract, an output command”; wherein the output command is "to access the device”; and wherein the output command is "for the device to validate, decrypt, and execute”. The two wherein clauses "wherein the output command is "to access the device"" and "wherein the output command is "for the device to validate, decrypt, and execute"" describe a purpose or function of  the limitation “the output command” being claimed. They are, therefore, not given any patentable weight as they are deemed as intended use of the claim limitation. Claims 8, 11, 12, 17 and 20, which are dependent on claims 5 and 14, are similarly rejected.
Claims 6 and 15 recite the statement “wherein the smart contract contains binding logic between the device and the device owner signed by the device owner using a private key of the device”. The statement uses dependent or relative clauses and one of ordinary skill in the art would not necessarily know what phrase “the smart contract” is referring to. It is not clear if “the smart contract” is referring to "binding logic between the device and the device owner" only, or 
Furthermore, a smart contract is not considered as a "logic" that is literally "between" a literal "device" and a literal "device owner". For examination purposes, the first clause will be interpreted as:  “wherein the smart contract contains binding logic that maps a device identifier and a device owner identifier.”  Similarly, for the second clause: a device owner (for example a human being) cannot actually sign a smart contract. A device owner can actuate a device to “digitally sign” something using the device owner’s private key, which can be considered “of the device”. For purposes of further examination, the second wherein clause will be interpreted as: “wherein the smart contract is signed using a private key of the device”.  
 Claims 7 and 16 recite the term "binding". The term “binding” is considered as a noun and cannot be considered as equivalent to “a smart contract” which is executable logic and rules. One of ordinary skill in the art would not necessarily know how “a smart contract” can be a “binding” which is used as a noun . For examination purpose, the smart contract is interpreted as executable logic and rules between the device identifier and the device owner identifier.
Claims 9 and 18 recite the limitation “validators”. There is insufficient antecedent basis for this term “validators” in the claim. The claims include “validators on device” to match with “validators that signed the output command”. It is unclear how these validators are defined and how are they compared and one of ordinary skill in the art would not necessarily know how to define the term “validators” and distinguish one set of validators from the other. For examination purpose, the term “validators” has been construed to cover any type of validation sets that is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan et al. (US 20210203503 A1) hereinafter Soundararajan in view of Maim (US 20200387893 A1). 
Regarding claim 5, Soundararajan teaches a computer-implemented method, comprising: receiving a device access request from a device owner (Soundararajan: Fig 2, steps 202, 206, [0042]-[0046] provides for a resource server receiving an access request originating from client device user);
validating, by the verification node, the received request (Soundararajan: Fig 2, step 210, [0049] for example provides for resource server validating request by checking permissions to access information); 
executing, by a verification node, a smart contract on a blockchain based on the received request (Soundararajan: Fig 2, step 208, [0048] provides for checking a smart contract for authorization requirements of the information access request;  [0030]-[0031] provides for smart contract being implemented using a distributed ledger);

However, Soundararajan does not teach about the limitation of claim 5, where the access request from the device is signed. Maim teaches this limitation (Maim: [0142] provides for the system to receive a signed access request from another secure device).
Soundararajan and Maim are both considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soundararajan to incorporate the teachings of Maim and provide a method with a signed device access request from a device owner and validating the request and performing a smart contract on a blockchain and producing an output command.. Doing so would incorporate a layer of integrity to verify the identity of the requester before performing smart contract validation to authenticate requests from external devices to join the blockchain. 
Regarding claim 14, this claim contains the same limitations as claim 5, and is rejected under the same rationale.
Regarding claim 6, Soundararajan and Maim teach all the limitations of claim 5 as stated above. Soundararajan further teaches the method of claim 5, wherein the smart contract contains binding logic between the device and the device owner signed by the device owner using a private key of the device (Soundararajan: [0031] presents a smart contract which provides logic and rules executed between computing devices. [0032] provides for an entity (such as a user or a 
Regarding claim 15, this claim contains the same limitations as claim 6, and is rejected
under the same rationale.
Regarding claim 7, Soundararajan and Maim teach all the limitations of claim 5 as stated above. Soundararajan further teaches the method of claim 5, wherein the smart contract is a multi-party signature binding (Soundararajan: [0038] teaches that the authorization requirements to access respective pieces of information can be stored in smart contracts, and multiparty ownership information which represents the multi-party binding are available to the smart contract manager).
Regarding claim 16, this claim contains the same limitations as claim 7, and is rejected under the same rationale.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan in view of Sharma et al. (US 20190312855 A1), hereinafter Sharma. 
Regarding claim 8, Soundararajan and Mime teach all the elements of claim 5 as stated above and also the output command which comprise the encrypted results of the executed smart contract (Soundararajan: [0060] provides for the requested information which represents the output command, to be transmitted to the client device when the authorization tokens are validated where the requested information is encrypted using a public key of the client entity associated with the client device.) 
However Soundararajan does not teach the type of hash functions like Merkle proof of the results to prove the correctness of the smart contract execution results. 

Soundararajan, Mime and Sharma are all considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soundararajan and Mime to incorporate the teachings of Sharma and provide the output command using the encrypted results of the smart contract and using a Merkle Tree hash functions to prove the correctness of the smart contract execution results. Doing so would incorporate a known method to perform smart contract validation to authenticate requests from external devices to join the blockchain. 
Regarding claim 17, this claim contains the same limitations as claim 8, and is rejected under the same rationale.
Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan and Mime in view of Ramatchandirane et al. (US 10185595 B1), hereinafter Ramatchandirane. 
Regarding claim 9, Soundararajan, Mime and Sharma teach all the elements of claim 8 as stated above except comparing validators on device with the validators from the output command after executing the smart contract from the blockchain.
Ramatchandirane teaches this limitation causing the device to validate the received output command by confirming validators on device match validators that signed the output command. (Ramatchandirane: col 7, lines 23-30 provides for the device to validate the received output command by checking that a cryptographic signature of the software application which 
Soundararajan, Mime, Sharma and Ramatchandirane are all considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soundararajan to incorporate the teachings of Ramatchandirane and provide a way to compare the validators on device with the validators from the output command from the execution of smart contracts. Doing so would incorporate an extra layer of validation on device before it finalizes the transactions in the blockchain.  
Regarding claim 18, this claim contains the same limitations as claim 9, and is rejected
under the same rationale.
Regarding Claim 10, Soundararajan, Mime and Sharma teach all the elements of claim 9 as stated above except updating of the validators on the device using the validators to validate a new set of validators.
Ramatchandirane teaches this limitation causing the device to validate the received output command by confirming validators on device match validators that signed the output command and further causing updating the validators on the device (Ramatchandirane: col 7, lines 30-32 provides for the remote computing device to store thereon a map of approved software applications which provides the validators).
Soundararajan, Mime, Sharma and Ramatchandirane are all considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the 
Regarding claim 19, this claim contains the same limitations as claim 10, and is rejected under the same rationale.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan and Mime in view of Calmon et al. (US 20190287026 A1), hereinafter Calmon. 
Regarding claim 11, Soundararajan and Mime teach all the elements of claim 5 as stated above except causing the verification node to complete block generation and voting on the generated block.
Calmon teaches this limitation by providing ways for the verification node to complete block generation and voting on the generated block (Calmon: [0032]  provides for the verification nodes to vote on the performance of block generation creating an aggregate performance for final payment/transmission of the learning model which completes block generation).
 Soundararajan, Mime and Calmon are both considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soundararajan and Mime to incorporate the teachings of Calmon and provide a way for the verification node to complete block generation 
Regarding claim 20, this claim contains the same limitations as claim 11, and is rejected under the same rationale.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan and Mime in view of Kempf et al. (US 20210081404 A1), hereinafter Kempf. 
Regarding claim 12, Soundararajan and Mime teach all the elements of claim 5 as stated above except incorporating cloud networking in the method. 
Kempf teaches this method storing a private key on a verification node; deploying the verification node in a private cloud; and deploying an access node in a public cloud, the access node communicatively coupled to the thin node (Kempf: [0018] provides for a cryptographic private key of the verification node; [0046] provides for the tenant which represents the verification node, a private cloud accessed remotely via secure network connections; Fig 1 and [0044] provides for a plurality of tenant entities 102A to 102N which represent the access nodes; Fig 1 provides for each of the tenant 102A-N which represent the access nodes to have one or more users that can be connected to the thin node).
Soundararajan, Mime and Kempf are all considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soundararajan and Mime to incorporate the teachings of Kempf and provide a way to incorporate cloud computing to the method. Doing so would increase the scalability of the overall operation. 



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kadi et al. (US 20140279558 A1) teach systems, methods and computer program products that facilitate the token-based validation of contactless payment and other transactions involving NFC (Near Field Communication)-enabled mobile devices.
Vijayvergia et al. (US 10833843 B1) teach techniques are described for managing access to data stored in a blockchain, and for managing the communication of blockchain data to other entities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346.  The examiner can normally be reached on Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/Y.J./Examiner, Art Unit 2432